Exhibit 10.1

EXECUTIVE RETIREMENT AGREEMENT

This Executive Retirement Agreement (the “Agreement”), made this         day of
March, 2012 (the “Effective Date”), is by and between Fossil Partners, L.P., a
Texas limited partnership (the “Company”), and [name], a resident of [city],
Texas (the “Executive”) (the signatories to this Agreement will be referred to
jointly as the “Parties”).

WHEREAS, the Company desires that Executive receive certain benefits in exchange
for entering into this Agreement; and

WHEREAS, both the Company and Executive have read and understood the terms and
provisions set forth in this Agreement, and have been afforded a reasonable
opportunity to review this Agreement with their respective advisors;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, and for good and valuable consideration, the receipt of which
is hereby acknowledged, Executive and the Company agree as follows:

1. DEFINITIONS.

a. Retirement. The Executive shall be eligible for Retirement when he or she
reaches a combination of age and years of service with the Company equal to
sixty-five (65) (with a minimum age of fifty-five (55) plus a minimum of ten
(10) years service with the Company). Provided the foregoing is met and the
Executive gives Notice as set forth in 1(b), retirement hereunder shall be the
date upon which the Executive is no longer an employee of the Company. Any prior
consecutive years of service by Executive with any company that is an affiliate,
subsidiary or partner of the Company (an “Affiliate(s)”) shall be included when
calculating the years of service requirement hereunder provided such employment
is uninterrupted and is followed directly thereafter with employment with the
Company.

b. Notice. Executive must provide at least six months advance written notice of
Retirement (unless Retirement is at request of Company) to the Secretary of
Fossil, Inc.

2. DUTIES. The Company hereby agrees to employ Executive and Executive shall
have the title of [title] for Fossil, Inc. The specific position and duties
assigned to Executive may be changed or modified at any time by the Company, in
its sole discretion. Executive will work diligently to perform his or her
assigned duties in a reasonable, timely, and professional manner, and will
comply with all applicable policies and rules of the Company.



--------------------------------------------------------------------------------

3. AT WILL EMPLOYMENT. At all times during his or her employment with the
Company, Executive’s employment will be considered at-will. Nothing in this
Agreement shall be construed as a guarantee of present or future employment with
the Company.

4. COMPENSATION. During the term of this Agreement, the Company will provide
Executive with compensation and benefits, subject to adjustment at any time at
the Company’s discretion. Compensation will be paid in accordance with the
Company’s payroll policies and practices, which may be adjusted at any time at
the Company’s discretion.

5. NON-DISCLOSURE AND CONFIDENTIALITY.

a. Executive acknowledges that, by the nature of his or her duties and in order
for Executive to perform his or her duties, the Company and Affiliates will
disclose to Executive, and Executive will have access to, confidential,
proprietary, and highly sensitive information relating to the Company and
Affiliates and which is a competitive asset of the Company and Affiliates and
which Executive did not have prior knowledge of, including, without limitation,
information pertaining to: (i) the identities of existing and prospective
customers or clients, including names, addresses, contact persons, and pricing
information; (ii) current, pending, and prospective contracts and business
relationships; (iii) business information pertaining to existing and prospective
customers or clients; (iv) product and systems specifications, concepts for new
or improved products, and other product or systems data; (v) the identities of
and special skills possessed by the Company, Affiliates and/or the Company’s or
Affiliates’ Executives; (vi) customer or client lists developed and/or purchased
by the Company or Affiliates; (vii) training programs developed by the Company
or Affiliates; (viii) pricing studies, information, and analyses; (ix) current
and prospective products, product designs, inventions, services, and or systems;
(x) financial models, business projections and market studies; (xi) the
Company’s and Affiliates’ financial results and business conditions, including,
without limitation, marketing and business plans and strategies; (xii) special
processes, procedures, and services of the Company and Affiliates;
(xiii) computer programs, technology, and software developed by the Company,
Affiliates and/or their consultants; and (xiv) any and all information regarding
the salary, pay scale, capabilities, experiences and desires of the Company’s
employees and independent contractors The confidential, proprietary, and highly
sensitive information described in this Section 5(a) above is hereinafter
referred to as “Proprietary Information.”

b. Executive recognizes and agrees that the unauthorized disclosure of
Proprietary Information could place the Company and Affiliates at a competitive
disadvantage. Consequently, Executive agrees not: (i) to use, at any time, any
Proprietary Information for his or her own benefit and for the benefit of
another; or (ii) to disclose, directly or indirectly, any Proprietary
Information to any person who is not a current Executive or authorized Employee
of the Company or an Affiliate, except in the performance of the duties assigned
to Executive in this Agreement, at any time prior or subsequent to the
Executive’s Retirement. Executive further acknowledges and agrees not to make
copies of any Proprietary Information, except in the performance of the duties
assigned to him or her in this Agreement.

 

2



--------------------------------------------------------------------------------

c. Executive’s obligations under this section shall survive Executive’s
employment with the Company. Executive’s obligations under this section are in
addition to, and not in limitation or preemption of, all other obligations of
confidentiality which he or she may have to the Company or Affiliates under
general legal or equitable principles or under other Company or Affiliate
policies.

6. RETIREMENT BENEFITS: Provided Executive complies with all the terms and
conditions set forth herein, Executive shall be eligible to receive special
treatment of certain of his or her outstanding equity awards under the Fossil,
Inc. 2008 Long-Term Incentive Plan (or any successor plan thereto) upon
Retirement, subject to the terms and conditions of the respective award
agreements. The terms of this paragraph shall apply to all outstanding equity
awards and all future equity awards.

a. Outstanding Equity Awards. Any outstanding equity awards will continue to
vest in accordance with their respective vesting schedules for the twelve
(12) months following Retirement. Specifically, Executive shall vest in all
equity tranches scheduled to vest during the twelve (12) months following
Retirement.

b. Vested Stock Appreciation Rights. All vested Stock Appreciation Rights (or
any other awards that require exercise) vested upon Retirement or vesting in
accordance with Section 6a. above shall remain exercisable for the twelve
(12) months following the date of Retirement or 90 ninety days after vesting,
whichever is greater.

c. Awards During Notice Period. Equity awards to an Executive during the six
(6) month Notice period as provided for in 1(b) above are at the discretion of
the Company.

7. NON-COMPETITION.

a. Executive acknowledges that the Company and Affiliates have, over a period of
time, developed, and will continue, over a period of time, to develop,
significant relationships and goodwill between themselves and their current and
prospective clients, customers, vendors, and suppliers by providing superior
products and services to their current and prospective clients, customers,
vendors, and suppliers. Executive further acknowledges that these relationships
and goodwill are a valuable asset belonging solely to the Company and
Affiliates.

b. The Company and Affiliates promise to share their business relationships and
goodwill with Executive.

c. Executive acknowledges that, in exchange for the execution of the
non-competition restriction set forth below in this section, he or she has
received substantial, valuable consideration, including the consideration set
forth in Sections 4, 5, and 6 above. Executive acknowledges and agrees that this
consideration constitutes fair and adequate consideration for the execution of
the non-competition restriction set forth in this section.

 

3



--------------------------------------------------------------------------------

d. Ancillary to the enforceable promises set forth in this Agreement, including,
without limitation, the promises contained in Sections 4, 5, and 6, as well as
to protect the vital interests described in those sections, Executive agrees
that while he or she is employed by the Company and for a period of twelve
(12) months following the Executive’s Retirement, he or she will not, without
the Company’s prior written consent, directly or indirectly, alone or for his or
her own account, or as owner, partner, member, executive, advisor or agent of
any partnership or joint venture, or as a trustee, officer, director,
shareholder, executive, advisor, or agent of any corporation, trust, or other
business organization or entity:

i. be employed by, work for, perform consulting services for, have business
dealings with, control, have an ownership interest in, or otherwise become
involved with, directly or indirectly, any business, operation, corporation,
partnership, association, agency, or other person or entity that is in the
business of producing, marketing, servicing, and/or retailing, directly or at
wholesale, watches, leather goods or apparel where the Company or Affiliates
performed its business activities during the term of Executive’s employment with
the Company or during the one (1) year time period immediately preceding the
Executive’s Retirement, whichever is longer; or

ii. call upon, compete for, solicit, divert, or attempt to take away any of the
Company’s or Affiliates’ clients with whom the Company or Affiliates did
business or were in the process of conducting business during the previous
twenty-four (24) months of Executive’s employment with the Company; or

iii. cause, induce, or solicit clients, manufacturers, suppliers, or others
doing business with the Company or Affiliates to terminate, reduce, or alter
such business with the Company or Affiliates.

e. Executive understands that this non-competition restriction shall apply
whether he or she acts as an individual or for his or her own account, or as a
partner, executive, agent, salesman, distributor, consultant or representative
of any person, firm, corporation or other entity. The restriction herein
contained shall be limited in geographical scope in which Executive is expected
to perform his or her duties on behalf of the Company. Moreover, the restriction
herein contained shall prohibit Executive from competing with the Company or
Affiliates only in the line or lines of business actually conducted by the
Company or Affiliate in such territory.

f. Executive agrees that the non-competition restriction set forth above is
ancillary to an otherwise enforceable agreement and supported by independent
valuable consideration. Executive further agrees that the limitations as to
time, geographical area, and scope of activity to be restrained by this section
are reasonable and acceptable to him or her, and do not impose any greater
restraint than is reasonably necessary to protect the goodwill and other
business interests of the Company and Affiliates. Executive agrees that if, at
some later date, a court of competent jurisdiction determines that the
non-competition restriction set forth in this section is unreasonable or
unenforceable as written, this section may be reformed by the court and enforced
to the maximum extent permitted by law.

g. If Executive is found to have violated any of the provisions of this section,
Executive agrees that the restrictive period of each covenant so violated shall
be extended by a period of time equal to the period of such violation by him or
her. It is the intent of this section that the running of the restrictive period
of any covenant shall be tolled during any period of violation of such covenant
so that the Company may obtain the full and reasonable protection for which it
contracted and so that Executive may not profit by his breach.

 

4



--------------------------------------------------------------------------------

h. Executive understands that his or her obligations under this section shall
survive his or her employment with the Company and shall not be assignable by
him or her.

8. NON-SOLICITATION OF EMPLOYEES OR INDEPENDENT CONTRACTORS.

Executive agrees that, as part of his or her employment with the Company, he or
she will become familiar the Proprietary Information of the Company’s and
Affiliates’ employees and independent contractors. Executive agrees to maintain
the confidentiality of such information. Executive further covenants and agrees
that for a period of twelve (12) months subsequent to his or her Retirement from
the Company, he or she shall not recruit, hire, or attempt to recruit or hire,
directly or by assisting others, any other employees or independent contractors
of the Company or Affiliates, nor shall he or she contact or communicate with
any other employees or independent contractors of the Company or Affiliates for
the purpose of inducing other employees or independent contractors to terminate
their employment or association with the Company or Affiliates. For purposes of
this covenant, “other employees or independent contractors” shall refer to
permanent employees, temporary employees, or independent contractors who were
employed by, doing business with, or associated with the Company or Affiliates
within six (6) months of the time of the attempted recruiting or hiring.
Executive’s obligations under this section shall survive Executive’s employment
with the Company.

9. REMEDIES FOR BREACH OF SECTIONS 5. 7 AND 8. In the event that Executive
violates any of the provisions set forth in Section 5, 7, and 8 of this
Agreement, he or she acknowledges that the Company will suffer immediate and
irreparable harm which cannot be accurately calculated in monetary damages.
Consequently, Executive acknowledges and agrees that the Company shall be
entitled to immediate injunctive relief, either by temporary or permanent
injunction, to prevent such a violation. Executive further acknowledges and
agrees that this injunctive relief shall be in addition to any other legal or
equitable relief to which the Company would be entitled. Executive also
acknowledges that violations of the provisions set forth in Sections 5, 7 or 8
will result in the cessation of the vesting benefits under Section 6 above and
the exercise period for outstanding Stock Appreciation Rights under Section 6
will truncate to ninety (90) days following the date of violation.

10. CLAWBACK. Executive acknowledges, understands and agrees, with respect to
any compensation paid to Executive pursuant to this Agreement, that such
compensation shall be subject to recovery by the Company, and Executive shall be
required to repay such compensation, if either in the year such compensation is
paid, or within the three (3) year period thereafter: (i) Fossil, Inc. (or any
successor thereto) is required to prepare an accounting restatement due to
material noncompliance of the Company or an Affiliate with any financial
reporting requirement under applicable securities laws and Executive is or was
during such three (3) year period, either a named executive officer of Fossil,
Inc. or an employee of the Company who is responsible for preparation of the
Company’s financial statements; or (ii) the Company or Fossil, Inc. is required
by applicable law to require repayment by Executive of such compensation. The
parties agree that the repayment obligations set forth in the foregoing sentence
shall only apply to the extent repayment is required by applicable law.

 

5



--------------------------------------------------------------------------------

11. SEVERABILITY. The Parties acknowledge that each covenant and/or provision of
this Agreement shall be enforceable independently of every other covenant and/or
provision. Furthermore, Executive and the Company acknowledge that, in the event
any covenant and/or provision of this Agreement is determined to be
unenforceable for any reason, the remaining covenants and/or provisions will
remain effective, binding and enforceable.

12. COMPLETE AGREEMENT; MODIFICATION. The Parties acknowledge and agree that
this Agreement constitutes the complete and entire agreement between the
parties; that each executed this Agreement based upon the express terms and
provisions set forth herein; that, in accepting employment with the Company,
Executive has not relied on any representations, oral or written, which are not
set forth in this Agreement; that no previous agreement, either oral or written,
shall have any effect on the terms or provisions of this Agreement; and that all
previous agreements, either oral or written, are expressly superseded and
revoked by this Agreement; except that Executive agrees that he continues to be
bound by and will comply with all non-disclosure, non-competition, and
non-solicitation agreements previously made by Executive. The provisions hereof
may not be altered, amended, modified, waived, or discharged in any way
whatsoever, except by written agreement executed by Executive and an authorized
representative of the Company.

13. GOVERNING LAW AND VENUE. The validity of this Agreement and any of its terms
or provisions, as well as the rights and duties of the parties hereunder, shall
be governed by, construed under, and in accordance with the laws of the State of
Texas. With respect to any disputes, claims and causes of action between the
Parties hereto, the Company and Executive agree that the state and federal
courts situated in Dallas County, Texas, shall have personal jurisdiction over
the Company and Executive to hear all disputes arising under this Agreement.
This Agreement is to be at least partially performed in Dallas County, Texas,
and, as such, the Company and Executive agree that venue shall be proper with
the state or federal courts in Dallas County, Texas, to hear such disputes.

14. VOLUNTARY AGREEMENT. The Parties acknowledge that each has carefully read
this Agreement, that each has had an opportunity to consult with his or her or
its attorney concerning the meaning, import and legal significance of this
Agreement, that each understands its terms, that all understandings and
agreements between Executive and the Company relating to the subjects covered in
this Agreement are contained in it, and that each has entered into the Agreement
voluntarily and not in reliance on any promises or representations by the other
Party, other than those contained in this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below, to be effective as of the date first above written.

 

6



--------------------------------------------------------------------------------

        Date:      

[name]

     

Fossil Partners, L.P.

By: Fossil, Inc. General Partner

By:         Date:    

Name: Kosta N. Kartsotis

Title: Chairman and CEO

 

7